Exhibit 10.11
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of the 25th day of September 2008 and made effective as
of the 31st day of May, 2008, between Community Bankers Trust Corp., a
corporation organized and existing under the laws of the State of Delaware
(“Company”), and Gary A. Simanson (“Employee”).
WHEREAS, the respective mergers of TransCommunity Financial Corporation (“TFC”)
and BOE Financial Services of Virginia, Inc. (“BOE”) with and into the Company
became effective on May 31, 2008 (the “Merger Date”); and
WHEREAS, as contemplated by the merger agreements with TFC and BOE, Employee
shall become an employee of the Company at the Merger Date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do hereby agree as follows:
1. Employment. Effective at the Merger Date, Employee shall be employed by the
Company on the terms and subject to the conditions set forth in this Agreement.
2. Term. The term of the employment hereunder shall commence on the Merger Date
and shall continue until the third anniversary of the Merger Date, unless
terminated earlier as provided herein (the “Term”); provided, however, that on
each anniversary of the Merger Date, upon the review and approval of the
Company’s Board of Directors, the Term shall be extended by an additional year
unless the Company or Employee gives written notice at least thirty (30) days
prior to an anniversary date that no further extensions shall occur.
3. Position and Responsibilities. Commencing upon the Merger Date, Employee
shall serve as the Vice Chairman and Chief Strategic Officer of the Company.
Employee shall have the duties, responsibilities, rights, power and authority
that may be from time to time delegated or assigned to him by the Board of
Directors of the Company.
4. Duties. During the period of employment hereunder, Employee shall devote his
time, attention, skills and efforts to the business of the Company and the
faithful performance of his duties and responsibilities hereunder. Employee
shall be loyal to the Company, but shall not be precluded from engaging in such
other business pursuits as may be permitted by the Company. Employee will be
permitted to work from the location of his choice.
5. Compensation and Benefits.
(a) Annual Base Salary. During the Term, the Company shall pay Employee an
annual base salary of $270,000, subject to applicable federal and state income
and social security tax withholding requirements (the “Base Salary”). The Base
Salary shall be payable in accordance with the Company’s customary payroll
practices and may be increased, but not decreased, upon regular reviews in
accordance with senior management compensation policies and performance of
Employee.

 

 



--------------------------------------------------------------------------------



 



(b) Reimbursement of Expenses. The Company shall pay or reimburse Employee for
all reasonable travel and other business related expenses incurred by him in
performing his duties under this Agreement. Such expenses shall be appropriately
documented and submitted to the Company in accordance with the Company’s
policies and procedures as established from time to time.
(c) Vacation and Sick Leave. Employee shall be provided with vacation and sick
leave in accordance with the Company’s policies and procedures for senior
executives as established from time to time, but in no event less than four
weeks of vacation annually.
(d) Employee Benefit Plans. During the Term, Employee shall be entitled to
participate in the employee benefit plans of the Company or its successors or
assigns, as presently in effect or as they may be modified or added to from time
to time, to the extent such benefit plans are provided to other similarly
situated senior executive employees on a basis not less favorable than that
provided to such class of employees.
(e) Incentive Bonus Plans. During the Term, Employee shall be entitled to
participate in the Company’s incentive-based bonus plans, applicable to his
employment position, in accordance with both the terms and conditions of such
plans and the Company’s policies and procedures as established from time to
time.
(f) Signing and Other Bonuses; Other Employment Benefits. Employee will receive
a signing bonus in the amount of $750,000. In addition, Employee shall be
entitled to receive a cash bonus payment for the financial advisory and other
services rendered by Employee in connection with the negotiation and
consummation of any merger or other business combination involving the Company
or any of its affiliates or the acquisition by the Company or any of its
affiliates of a substantial equity interest in or a substantial portion of the
assets or deposits of another financial institution. The amount of any such cash
bonus shall be determined in the sole discretion of the Board of Directors of
the Company. The Company will provide Employee with an appropriate automobile or
automobile allowance, including appropriate insurance coverage and maintenance
expenses, as determined by the Board of Directors of the Company.
(g) Stock Compensation. Employee will be entitled to receive during the Term
stock awards under the Company’s stock incentive plan in such amounts and
subject to such terms and conditions as determined by the Compensation Committee
or the Board of Directors. In addition, and in connection with the initial grant
of stock awards made after the Merger Date to the other senior executive
officers of the Company, Employee shall receive a stock option or other stock
award to purchase or acquire such number of shares of the Company common stock
as determined by the appropriate committee of the Board of Directors with such
terms and conditions as may be set forth in a separate stock award agreement.

 

-2-



--------------------------------------------------------------------------------



 



6. Termination of Employment.
(a) Termination Upon Death or Disability. If Employee dies while employed by the
Company, the Company will pay his beneficiary designated in writing or, if none,
his estate, as applicable, an amount equal to two (2) months of Employee’s Base
Salary in effect at his death. Such amount shall be payable in a lump sum
payment within twenty (20) days of Employee’s death. If the Company determines
that the Disability, as hereinafter defined, of Employee has occurred, it may
terminate Employee’s employment and this Agreement upon thirty (30) days written
notice, provided that, within such thirty day notice period, Employee shall not
have returned to performance of Employee’s assigned duties. If Employee’s
employment is terminated for Disability, Employee shall be entitled only to the
disability benefits provided under the policy of disability insurance provided
for all employees, as such policy may be changed from time to time. For the
purpose of this Agreement, “Disability” shall be as defined under the Company’s
disability insurance policy maintained for Employee from time to time.
(b) Termination for Cause. Employee’s employment may be terminated for Cause at
any time without further liability on the part of the Company. If the Company
terminates Employee for Cause, Employee shall have no right to render services
or to receive compensation or other benefits under this Agreement for any period
after such termination. Termination for Cause shall be effective immediately or
upon such notice to Employee as may determined by the Company. For the purpose
of this Agreement, “Cause” means: (A) the repeated failure of Employee to
perform his responsibilities and duties hereunder after reasonable notice and
opportunity to cure; (B) the commission of an act by Employee constituting
dishonesty or fraud against the Company or the Bank; (C) the conviction of or
the entering of a guilty or no contest plea with respect to a felony or any
crime involving moral turpitude; (D) any breach by Employee of a material term
of this Agreement, or violation in any material respect of any code or standard
of behavior generally applicable to officers of the Company or the Bank, after
being advised in writing of such breach or violation and being given a
reasonable opportunity and period (as determined by the Company) to remedy such
breach or violation; or (E) the willful engaging by Employee in conduct that is
reasonably likely to result, in the good faith judgment of the Company, in
material injury to the Company or any of its subsidiaries, monetarily or
otherwise.
(c) Termination Without Cause. The Company shall have the right to terminate
Employee’s employment at any time without Cause. In the event the Company shall
terminate Employee’s employment without Cause during the Term, Employee shall be
entitled to the following, provided Employee executes a general release of
claims prepared by the Company:
(i) For twenty-four (24) months following the date of termination, the Company
shall continue to pay Employee his Base Salary in effect on the date of
termination, such payments to be made on the same periodic dates as salary
payments would have been made to Employee had his employment not been
terminated, subject to applicable federal and state income and social security
tax withholding requirements.

 

-3-



--------------------------------------------------------------------------------



 



(ii) For twenty-four (24) months following the date of termination, Employee
shall continue to receive any health care (medical, dental and vision) plan
coverage provided to Employee and his spouse and dependents at the date of
termination, with the Company paying the normal Company paid contribution, on a
monthly or more frequent basis, for similarly situated active employees during
such health care continuation period, provided that Employee’s continued
participation is possible under the general terms and provisions of such plans
and programs. If the Company reasonably determines that maintaining such
coverage for Employee for Employee’s spouse or dependents is not possible under
the terms and provisions of such plans and programs or any provision of law
would create an adverse tax effect for Employee or the Company due to such
participation, the Company shall provide substantially identical benefits
directly or through a separate insurance arrangement.
(iii) The Company’s obligation to provide Employee and his dependents with
health care plan coverage pursuant to Section 6(c)(ii) hereof shall terminate
with respect to each particular type of insurance if and when Employee has
obtained coverage under one or more welfare benefit plans of a subsequent
employer that provides for equal or greater benefits to Employee and his
dependents with respect to that specific type of benefit.
(iv) If Employee dies while receiving such continued health care coverage,
Employee’s spouse and dependents will continue to be covered under all
applicable health care plans during the remainder of the coverage period as
described above. Employee’s spouse and dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such health
care continuation coverage period.
(d) Termination by Employee for Good Reason. Employee may terminate his
employment for Good Reason and will be entitled to the payments and other
benefits provided in Section 6(c), provided Employee executes a general release
of claims prepared by the Company. For purposes of this Agreement, “Good Reason”
shall mean:
(i) the continued assignment to Employee of duties inconsistent with Employee’s
position, authority, duties or responsibilities as contemplated by Sections 3
and 4 hereof;
(ii) any action taken by the Company which results in a substantial reduction in
the status of Employee, including a significant diminution in Employee’s
position, authority, duties or responsibilities; or

 

-4-



--------------------------------------------------------------------------------



 



(iii) any failure by the Company, or any successor entity following a Change of
Control, to comply with the provisions of Section 5 or to honor any other term
or provision of this Agreement.
Notwithstanding the above, Good Reason shall not include the removal of Employee
as an officer of any subsidiary of the Company (including the Bank) in order
that Employee might concentrate his efforts on the Company, any resignation by
Employee where Cause for Employee’s termination by the Company exists, or an
isolated, insubstantial and/or inadvertent action not taken in bad faith by the
Company and which is remedied by the Company within a reasonable time after
receipt of notice thereof given by Employee.
(e) Termination by Employee. Employee shall have the right at any time
voluntarily to terminate his employment, upon thirty (30) days written notice,
in which event Employee shall be entitled only to the Base Salary through the
date of termination.
7. Change in Control.
(a) Termination Following Change in Control. Notwithstanding Sections 6(c) and
6(d) above, if the Company terminates Employee’s employment without Cause or if
Employee resigns with Good Reason within one hundred twenty (120) days after the
occurrence of Good Reason, in either case within two (2) years of a Change in
Control (as defined herein), Employee will be entitled to the following
benefits, subject to applicable federal and state income and social security tax
withholding requirements and the execution by Employee of a general release of
claims prepared by the Company:
(i) Accrued Obligations. The “Accrued Obligations” are the sum of:
(1) Employee’s Base Salary through the date of termination at the rate then in
effect; (2) the amount, if any, of any incentive or bonus compensation
theretofore earned which has not yet been paid; (3) the product of the annual
bonus paid or payable, including by reason of deferral, for the most recently
completed year (excluding any bonus paid or payable pursuant to Section 5(f))
and a fraction, the numerator of which is the number of days in the current year
through the date of termination and the denominator of which is 365; and (4) any
benefits or awards (including both the cash and stock components) which pursuant
to the terms of any plans, policies or programs have been earned or become
payable, but which have not yet been paid to Employee (but not including amounts
that previously had been deferred at Employee’s request, which amounts will be
paid in accordance with Employee’s existing directions). The Accrued Obligations
will be paid to Employee in a lump sum payment of cash or stock, as applicable,
as soon as administratively feasible after the date of termination; provided,
however, that if payment of any such Accrued Obligations at such time would
result in a prohibited acceleration under Section 409A of the Internal Code of
1986 (the “Code”), such Accrued Obligations shall be paid at the time the
Accrued Obligations would have been paid under the applicable plan, policy,
program or arrangement relating to such Accrued Obligation had Employee remained
employed by the Company.

 

-5-



--------------------------------------------------------------------------------



 



(ii) Salary Continuance Benefit. The “Salary Continuance Benefit” is an amount
equal to 2.99 times Employee’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the Base Salary in effect at the date of
termination, plus the average of the annual bonus (excluding any bonus paid or
payable pursuant to Section 5(f)) paid or payable for the two most recently
completed years (both of which shall include any amount contributed therefrom by
Employee to any salary reduction agreement or any other program that provides
for pre-tax salary reductions or compensation deferrals). The Salary Continuance
Benefit will be paid to Employee in a lump sum cash payment as soon as
administratively feasible following the date of termination.
(iii) Health Care Continuance Benefit. (1) For thirty-six (36) months following
the date of termination, coverage under any health care (medical, dental and
vision) plan or plans (“Health Care Plans”) shall continue with the Company
paying the normal Company paid contribution for similarly situated active
employees and with such coverage being available on the same basis as available
to similarly situated active employees during such continuation period (the
“Health Care Continuance Benefit”), provided that Employee’s continued
participation is possible under the general terms and provisions of such plans.
If participation in any one or more of the Health Care Plans is not possible
under the terms of the Health Care Plan or any provision of law would create an
adverse tax effect for Employee or the Company due to such participation, the
Company will provide substantially identical benefits directly or through a
separate insurance arrangement. The Health Care Continuance Benefit as to any
Health Care Plan will cease if and when Employee has obtained coverage under one
or more welfare benefit plans of a subsequent employer that provides for equal
or greater benefits to Employee and his dependents with respect to the specific
type of benefit.
(v) Continuance of Health Care Continuation Benefits Upon Death. If Employee
dies while receiving a Health Care Continuance Benefit, Employee’s spouse and
dependents will continue to be covered under all applicable Health Care Plans
during the remainder of the thirty-six (36) month coverage period as described
above. Employee’s spouse and dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such
thirty-six (36) month period.
(b) Parachute Limitation and Excise Tax Gross-up. In the event any payment or
distribution by the Company to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 7(b)) (the “Total Payments”) would subject Employee to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Employee with respect to such excise tax (collectively, the “Excise
Tax”) on “excess parachute payments” (as defined in Section 280G of the Code and
the regulations related thereto), then Employee will be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Employee of all taxes (including any income and employment taxes and

 

-6-



--------------------------------------------------------------------------------



 



interest or penalties imposed with respect to such taxes) and the Excise Tax
imposed on the Gross-Up Payment, Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Total Payments. Notwithstanding
the foregoing, if the amount of the Total Payments that exceeds three times the
Employee’s “base amount” (as defined in Section 280G of the Code) is less than
$25,000, then the Total Payments shall be reduced to the extent necessary so
that the Total Payments would not subject Employee to any Excise Tax. All
determinations required to be made under this Section 7(b), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment,
will be made by the independent accounting firm of the Company immediately prior
to Employee’s termination of employment (the “Accounting Firm”). All fees and
expenses of the Accounting Firm will be borne solely by the Company, and any
determination by the Accounting Firm will be binding upon the Company Bank and
Employee. Any Gross-Up Payment, as determined pursuant to this Section 7(e),
will be paid by the Company to Employee within ten days of the receipt of the
Accounting Firm’s determination.
(i) If the Accounting Firm determines that no Excise Tax is payable by Employee,
it shall so indicate to Employee in writing.
(ii) In the event there is an under-payment of the Gross-Up Payment due to the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm and Employee thereafter is required
to make a payment of any Excise Tax, the Accounting Firm will determine the
amount of any such under-payment that has occurred and such amount will be
promptly paid by the Company to or for the benefit of Employee.
(c) Change of Control Defined. A “Change in Control” means the occurrence of any
of the following events:
(i) The acquisition by one person, or more than one person acting as a group, of
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 25% of the total fair market value or total
voting power of the stock of the Company; however, if any one person, or more
than one person acting as a group, is considered to own more than 25% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a Change in Control and an increase of the effective percentage of
stock owned by any one person, or more than one person acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph; provided, further, however, that the following acquisitions will not
constitute a Change in Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (B) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege),
or (C) any acquisition pursuant to a reorganization, merger, share exchange, or
consolidation by any corporation owned or proposed to be owned, directly

 

-7-



--------------------------------------------------------------------------------



 



or indirectly, by shareholders of the Company if the shareholders’ ownership of
securities of the corporation resulting from such transaction constitutes a
majority of the ownership of securities of the resulting entity and at least a
majority of the members of the board of directors of the corporation resulting
from such transaction were members of the Incumbent Board (as defined below) at
the time of the execution of the initial agreement providing for such
transaction.
(ii) Where individuals who, as of the Merger Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Merger Date whose
election, or nomination for election, by the shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board.
(iii) The Company consummates after the Merger Date (A) a reorganization,
merger, share exchange or consolidation of the Company with any other entity,
except as provided above in subparagraph (c)(i)(C), or (B) the sale or other
disposition of all or substantially all of the assets of the Company.
For purposes of this Section, the provisions of section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option. Notwithstanding the foregoing, the
consummation of the Merger shall not constitute a Change of Control.
(d) Restrictive Covenants. If, after the occurrence of a Change of Control,
Employee’s employment is terminated without Cause or Employee terminates for
Good Reason, the restrictive covenants set forth in Sections 8(e) and 8(g) will
be applicable for twelve (12), and not twenty-four (24), months following the
date of termination of employment.
8. Restrictive Covenants.
(a) Ownership of Work Product. The Company shall own all Work Product arising
during the course of Employee’s employment. For purposes hereof, “Work Product”
shall mean all intellectual property rights, including all Trade Secrets, United
States and international copyrights, patentable inventions, and other
intellectual property rights in any programming, documentation, technology or
other work product that relates to the Company, the Bank, their respective
businesses or customers and that Employee conceives, develops, or delivers to
the Company or its banking subsidiary (the “Bank”) at any time during his
employment. Employee agrees to take such actions and execute such further
acknowledgments and assignments as the Company may reasonably request to give
effect to this provision.

 

-8-



--------------------------------------------------------------------------------



 



(b) Protection of Trade Secrets. Employee agrees to maintain in strict
confidence and, except as necessary to perform his duties for the Company and
the Bank, Employee agrees not to use or disclose any Trade Secrets, as defined
by applicable law, of the Company and the Bank during or after his employment.
(c) Protection of Other Confidential Information. In addition, Employee agrees
to maintain in strict confidence and, except as necessary to perform his duties
for the Company, not to use or disclose any Confidential Business Information of
the Company or the Bank during his employment and for a period of twenty-four
(24) months following termination of his employment. “Confidential Business
Information” shall mean any internal, non-public information (other than Trade
Secrets addressed above) concerning the Company’s and the Bank’s financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists. The
provisions of Sections 7(b) and 7(b) shall also apply to protect Trade Secrets
and Confidential Business Information of third parties provided to the Company
or the Bank under an obligation of secrecy.
(d) Return of Materials. Employee shall return to the Company, promptly upon its
request and in any event upon termination of his employment, all media,
documents, notebooks, computer programs, handbooks, data files, models, samples,
price lists, drawings, customer lists, prospect data, or other material of any
nature whatsoever (in tangible or electronic form) in Employee’s possession or
control, including all copies thereof, relating to the Company, the Bank, and
their respective businesses or customers. Upon the request of the Company,
Employee shall certify in writing compliance with the foregoing requirement.
(e) No Solicitation of Customers. During Employee’s employment with the Company
and, subject to Section 7(d), for twenty-four (24) months thereafter, Employee
shall not (except on behalf of or with the prior written consent of the
Company), either directly or indirectly, on Employee’s own behalf or in the
service or on behalf of others, (A) solicit, divert, or appropriate to or for a
Competing Business, or (B) attempt to solicit, divert, or appropriate to or for
a Competing Business, any person or entity that is or was a customer of the
Company or the Bank or any of their affiliates at any time during the twelve
(12) months prior to the date of termination and with whom Employee has had
material contact. A “Competing Business” shall mean a depository financial
institution or holding company providing services that are the same as or
substantially similar to those provided to the customer by the Company or the
Bank at the time of termination of Employee’s employment.
(f) No Recruitment of Personnel. During Employee’s employment with the Company
and for twenty-four (24) months thereafter, Employee shall not, either directly
or indirectly, on Employee’s own behalf or in the service or on behalf of
others, (A) solicit, divert, or hire away, or (B) attempt to solicit, divert, or
hire away, any employee of or consultant to the Company or the Bank.

 

-9-



--------------------------------------------------------------------------------



 



(g) Non-Competition. During Employee’s employment with the Company and, subject
to Section 7(d), for twenty-four (24) months thereafter, Employee shall not
(without the prior written consent of the Company) compete with the Company, the
Bank or any of their affiliates by, directly or indirectly, (i) forming, serving
as an organizer, director or officer of, or consultant to, or acquiring or
maintaining more than a 1% passive investment in, a depository financial
institution or holding company if such depository institution or holding company
has one or more offices or branches located within a ten (10) mile radius of the
headquarters or any branch banking office of the Company or the Bank, or for
which regulatory approval is pending, as of the date of termination of
employment, or (ii) acting as a financial advisor to any person or entity in
connection with (A) a proposed merger, acquisition of stock or assets involving
a depository financial institution or holding company in which one of the
parties to the transaction is headquartered within a twenty (20) mile radius of
the headquarters or any branch banking office of the Company or the Bank or
(B) a deposit assumption transaction involving the assumption of deposits and/or
related purchase of assets in which the deposits to be sold and assumed are held
at a banking office located within a ten (10) mile radius of the headquarters or
any branch banking office of the Company or the Bank; provided, however, that
any activity that cannot be reasonably construed to have the potential to
compete with or to further competition with the Company or the Bank shall not be
prohibited by this Agreement.
9. General Provisions.
(a) Entire Agreement. Except as provided in the next sentence, this Agreement
contains the entire understanding between the parties hereto relating to the
employment of Employee by the Company and supersedes any and all prior
employment or compensation agreements between Employee and the Company,
including agreements in effect immediately prior to the Merger. It is
specifically agreed and acknowledged that the exercisability of stock options
and vesting of restricted stock, benefits or other rights on account of the
Merger constituting a “change of control” (as defined in any applicable plan or
agreement providing for rights upon the occurrence of a change of control) in
plans or agreements other than those designated as severance, separation, change
of control or employment agreements shall not be superseded by this Agreement
and shall operate in accordance with their terms.
(b) Assignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Employee without the Company’s prior written consent,
with the sole exception that the Company or Bank shall be permitted to assign
this Agreement to the appropriate person, entity or successor entity in
connection with a Change of Control.
(c) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Employee and the Company and their respective successors and
assigns. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

-10-



--------------------------------------------------------------------------------



 



(d) Amendment of Agreement. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
(e) Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If a court
determines that this Agreement or any covenant contained herein is unreasonable,
void or unenforceable, for any reason whatsoever, then in such event the parties
hereto agree that the duration, geographical or other limitation imposed herein
should be such as the court, or jury, as the case may be, determines to be fair
and reasonable, it being the intent of each of the parties hereto to be subject
to an agreement that is necessary for the protection of the legitimate interest
of the Company and its successors or assigns and that is not unduly harsh in
curtailing the legitimate rights of Employee.
(f) Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (with respect to the Company or the
Bank, to the Company’s Chief Executive Officer) or when mailed if mailed by
certified mail, return receipt requested. Notices mailed shall be addressed, in
the case of Employee, to his last known residential address, and in the case of
the Company or the Bank, to the Company’s corporate headquarters, attention of
the Chief Executive Officer, or to such other address as Employee or the Company
any designate in writing at the time or from time to time to the other party in
accordance with this Section.
(g) Waiver. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power of
privilege. The provisions of this Section 8(g) cannot be waived except in
writing signed by both parties.
(h) Governing Law. This Agreement has been executed and delivered in the
Commonwealth of Virginia, and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Virginia.
(i) Fees and Expenses. The Company will pay or reimburse Employee for all costs
and expenses, including, without limitation, court costs and reasonable
attorneys’ fees, incurred by Employee (i) in contesting or disputing any
termination of the Employee’s employment or (ii) in seeking to obtain or enforce
any right or benefit provided by this Agreement, in each case provided
Employee’s claim is substantially upheld by a court of competent jurisdiction.
Any reimbursements to be paid by the Company to Employee under this Section 8(i)
must be paid as soon as administratively feasible after the termination of any
such litigation or other proceeding, or the settlement thereof, under terms on
which the Employee’s claim is substantially upheld.

 

-11-



--------------------------------------------------------------------------------



 



(j) Deferred Compensation Omnibus Provision. Notwithstanding any other provision
of this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. death, disability, separation from
service from the Company and its affiliates as defined for purposes of
Section 409A of the Code), and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non compliance. Notwithstanding any other
provision of this Agreement, the Company’s Compensation Committee or Board of
Directors is authorized to amend this Agreement, to amend or void any election
made by Employee under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder). For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. If Employee is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) and any of the Company’s stock is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”). In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at Employee’s expense, with Employee having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled. For
purposes of this Agreement, termination of employment and date of termination or
cessation of employment will be read to mean a “separation from service” within
the meaning of Section 409A of the Code where it is reasonably anticipated that
no further services would be performed after such date or that the level of bona
fide services Employee would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than 50% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.

 

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above stated.

            Community Bankers Trust Corp.
      By:   /s/ George M. Longest         George M. Longest, Jr.       
President and Chief Executive Officer        Employee
      /s/ Gary A Simanson       Gary A. Simanson           

 

-13-